Per Curiam.
Civil action in tort arising out of a collision of an automobile with a cow. The plaintiff was driving his automobile after dark along Highway #601 between Mocksville and Yadkinville, when suddenly a cow belonging to the defendant jumped in front of the car and was struck and killed.
The plaintiff alleged that the collision was caused by the negligence of the defendant in driving a herd of untied cattle, some seven or eight in number, along a much traveled highway in the nighttime without lights, warning, or any notice to the traveling public. The defendant denied negligence, pleaded contributory negligence, and set up a cross action for the loss of his cow. Each party introduced evidence in support of his allegations, and the court submitted to the jury all the issues raised by the pleadings. The jury answered the issues in favor of the plaintiff and awarded him damages in the sum of $400. From judgment on the verdict, the defendant appeals, assigning as the only error the refusal of the court to allow his motion for nonsuit at the close of the evidence.
We have reviewed carefully the evidence and find it amply sufficient to sustain the ruling of the trial court. The appeal presents no question requiring extended discussion.
No error.